Citation Nr: 1223171	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected lumbar strain from September 27, 2007.    

2.  Entitlement to an initial rating in excess of 40 percent for the service-connected lumbar strain from September 7, 2011.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011; a transcript of which is of record.

This matter was remanded for additional development in April 2011.  

An April 2012 rating decision assigned a 20 percent rating to the lumbar strain from September 27, 2007 and a 40 percent rating was assigned from September 7, 2011.  

The April 2012 rating decision assigned a separate 10 percent evaluation for sciatica of the right lower extremity from September 27, 2007 and a 20 percent rating was assigned from September 7, 2011.  The Veteran was notified of this decision and he has not perfected an appeal.  The issue of a higher disability rating for sciatica of the right lower extremity is not before the Board for appellate consideration.  See 38 C.F.R. § 20.200.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  From September 27, 2007 to September 6, 2011, the service-connected lumbar spine disability is manifested by subjective complaints of pain and a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and there is no evidence of incapacitating episodes lasting a duration of at least 4 weeks but less than 6 weeks during a 12 month period or ankylosis of the lumbar spine.  

2.  From September 7, 2011, the service-connected lumbar spine disability is manifested by subjective complaints of pain and a limitation of motion or functional loss due to pain with restriction of forward flexion of the thoracolumbar spine to less than 30 degrees when pain in considerate with motion and there is no evidence of incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period or ankylosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  From September 27, 2007 to September 6, 2011, the criteria for the assignment of an initial evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  

2.  From September 7, 2011, the criteria for the assignment of an initial evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in October 2007 and November 2007, prior to the initial adjudication of the claim, and in March 2008, August 2008, and August 2011.      

The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2008, August 2008, and August 2011 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The claim was readjudicated in the December 2008 statement of the case and April Supplemental Statement of the Case, curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Courts have held that where the underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided additional notice for increased rating claims in March 2008, August 2008, and April 2012.      

All relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from September 2006 to August 2010 are associated with the claims folder.  The Veteran was afforded VA examinations in October 2007, May 2008, December 2008, and September 2011 in order the obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability.  

In October 2007, November 2007, and March 2008, the Veteran indicated that he had no other information or evidence to submit in support of his claim.  There is no identified evidence that need to be addressed.  

In April 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - entitlement to a higher rating for the lumbar strain.  The Veterans Law Judge asked the Veteran about his current lumbar spine symptoms, whether he received treatment for the disability, and whether the disability had worsened since the last examination.  As such, the Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The April 2011 hearing was legally sufficient.  

Under the circumstances, there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Analysis of the Claim

The Veteran contends that he is entitled to a higher initial disability rating for the service-connected lumbar strain.  He argues that he has disc disease which is related to the service-connected lumbar strain.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In addition, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from September 27, 2007 to September 6, 2011, and is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from September 7, 2011.    

The evidence for the period from September 27, 2007 to September 6, 2011 shows that the service-connected lumbar spine disability is principally manifested by forward flexion performed from 0 to 40 through 85 degrees; extension from 0 to 17 through 30 degrees; left lateral flexion from 0 to 18 through 30 degrees; right lateral flexion from 0 to 18 to 20 degrees; left lateral rotation from 0 to 20 through 35 degrees; and right lateral rotation from 0 to 15 through 35 degrees.  See the VA examination reports dated in October 2007, May 2008, and December 2008.    There are no findings of limitation of flexion to 30 degrees or less for the time period in question.  

VA treatment records show treatment of low back pain and radiating pain.  An April 2009 VA physical therapy record indicates that the Veteran had markedly limited motion of the spine with active range of motion.  An August 2010  VA physical therapy record indicates that active range of motion of the lumbar spine with within normal limits.  The VA treatment records do not record range of motion of the lumbar spine in degrees.    

There are no objective findings of ankylosis of the lumbar spine.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability from September 27, 2007 to September 6, 2011 under Diagnostic Code 5237 and the general rating criteria have not been met.  

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as will be discussed, additional functional loss warranting a higher evaluation is not been shown.  

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The VA examinations dated in October 2007, May 2008, and December 2008 indicate that there was no objective evidence of additional limitation of motion or functional loss due to pain.  The October 2007 VA examination report indicates that upon examination, there was no objective evidence of pain with range of motion testing or pain with repetitive motion of the lumbar spine.  There was no objective evidence of additional limitation of motion with repetition or due to pain.  There was no objective evidence of spasm, atrophy, guarding, or tenderness of the low back.  Muscle strength was 5/5 in the lower extremities.  Muscle tone was normal.  Sensory examination was normal.  On examination, there was normal posture and gait.  There was no documented muscle spasm, atrophy, guarding, or pain on motion.  

The May 2008 VA examination report noted that there was pain with flexion of the lumbar spine at 60 degrees with flexion to 70 degrees.  Extension was to 17 degrees  with pain at 12 degrees.  Left lateral flexion was to 18 degrees with pain at 15 degrees.  Right lateral flexion was to 20 degrees with pain at 18 degrees.  Left lateral rotation was to 20 degrees and right lateral rotation was to 15 degrees with no evidence of pain on motion.  The examiner stated that there was no additional limitation of motion due to pain.  On examination, there was normal posture and gait.  There was no documented muscle spasm, atrophy, or guarding.  Even if the Board considers that range of motion ends where the pain begins, the criteria for a 40 percent rating are not met.  

The December 2008 VA examination report indicates that flexion of the lumbar spine was to 40 degrees.  The examiner noted that there was objective evidence of pain with repetition and there was no additional limitation of motion with repetition.  Muscle strength was 5/5 and there was no evidence of atrophy.  Muscle tone was normal.  On examination, there was normal posture and gait.  There was no documented muscle spasm, atrophy, guarding, tenderness or weakness.  

Thus, the Board finds that the demonstrated limitation of motion due to pain including any limitation of motion on repetition is contemplated in the 20 percent rating.  The Board finds that the medical evidence of record establishes no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  Based on the medical evidence of record, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 or 4.45 is not warranted.  

A rating in excess of 20 percent is not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243 from September 27, 2007 to September 6, 2011.  The preponderance of the evidence does not establish that the service-connected lumbar spine disability is manifested by intervertebral disc syndrome productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  

At the hearing in April 2011, the Veteran testified that he once was told by a doctor to have bedrest for 72 hours.  He also stated that one doctor told him to take to bed when he felt he needed rest.  

The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The December 2008 VA examination report noted that the Veteran reported no incapacitating episodes.  VA treatment records do not show physician-prescribed bedrest.   

Thus, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from September 27, 2007 to September 6, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted from September 27, 2007 to September 6, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Rating Schedule provides that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 1.  

The Veteran reported having right-sided radiating pain, numbness, and paresthesia.  See the October 2007, May 2008, and December 2008 VA examination reports.  

An April 2012 rating decision assigned a separate 10 percent evaluation under Diagnostic Code 8520 for sciatica of the right lower extremity from September 27, 2007 and a 20 percent rating was assigned from September 7, 2011.  

A disability rating in excess of 10 percent is not warranted for the sciatica of the right lower extremity for the time period of September 27, 2007 to September 6, 2011.  The medical evidence shows that the sciatica is manifested by intermittent pain, and subjective numbness and paresthesia.  There is no evidence of more than mild symptoms.  The 10 percent rating contemplates the pain and sensory disturbance due to the neurological disability.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, Diagnostic Code 8520.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Code 8520 for the right lower extremity sciatica.  

There is no competent evidence of a separate neurological manifestation affecting the left lower extremity due to the service-connected lumbar spine disability.  

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability from September 7, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  As discussed, the VA examinations and other medical evidence of record establish that the Veteran has limitation of motion of the lumbar spine.  The September 7, 2011 VA examination report indicates that the flexion of thoracolumbar spine was zero degrees to 30 degrees and was to 25 degrees after repetitive motion.  Ankylosis was not detected on any VA examination.  Thus, a rating in excess of 40 percent is not warranted under Diagnostic Codes 5235 to 5242 from September 7, 2011.   

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The September 7, 2011 VA examination report indicates that there was additional limitation of motion on repetition or due to due to pain and the additional limitation of motion was 5 degrees of flexion.  This loss of motion was contemplated in the 40 percent rating assigned under the rating criteria.  The medical evidence shows that the Veteran still has motion of the lumbar spine although the range of motion was limited.  

Higher ratings are not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  At the September 2011 VA examination, the Veteran reported that he had missed three months from work due to the lumbar spine disability.  However, there is no evidence that this time lost was due to physician prescribed bed rest.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The VA treatment records do not show physician-prescribed bed rest.  

Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from September 7, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.

As noted above, an April 2012 rating decision assigned a separate 20 percent rating from September 7, 2011.  

A disability rating in excess of 20 percent is not warranted for the sciatica of the right lower extremity for the time period from September 7, 2011.  The medical evidence shows that the sciatica is manifested by intermittent pain, and subjective numbness and paresthesia.  There is no evidence of more than mild symptoms.  The September 2011 VA peripheral nerves examination indicates that EMG was normal.  Reflexes were 1+ (hypoactive) in the knees and right ankle.  There is no evidence of moderately-severe or severe or complete paralysis of the right lower extremity due to the sciatica.  Thus, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent under Diagnostic Code 8520 for the right lower extremity sciatica.  The currently assigned 20 percent rating under Diagnostic Code 8520 is assigned for the manifestations of pain, sensory disturbance, and numbness in the lower extremities.  
There is no competent evidence of a separate neurological manifestation affecting the left lower extremity due to the service-connected lumbar spine disability.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In summary, the Board finds that the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from September 27, 2007 to September 6, 2011, and in excess of 40 percent for the service-connected lumbar spine disability from September 7, 2011 is not warranted.  The evidence preponderates against the claim, and the appeal is denied


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from September 27, 2007 to September 6, 2011 is denied. 

Entitlement to an initial disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from September 7, 2011 is denied.      



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


